Status of the Claims
	Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with So Ra Ko on 07/27/2022 and follow up conversation on 07/29/2022.

The application has been amended as follows:

1. (Currently Amended) A method, comprising: 
receiving, by a device, priority data identifying one or more priorities that are relevant to a configuration of a software application; 


providing, by the device, the priority data as input to a data model to cause the data model to output a set of feature scores identifying a likelihood of 
identifying, by the device, recommended features, of the one or more features, based on the set of feature scores; 
providing, by the device, feature data identifying the recommended features for display via an interface, 
wherein the feature data identifying the recommended features includes[[the]] particular feature data identifying the recommended features of the one or more features that are to be selected by a user; 
receiving, by the device, the particular feature data identifying one or more selected features that are related to the one or more priorities, 
identifying, by the device, a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the software application, 
wherein the set of technology services are identified based on a machine learning-driven analysis of the one or more priorities and the one or more selected features; 
including, by the device, data that identifies the set of technology services as part of the reference architecture; 
providing, by the device, data identifying the reference architecture for display via the interface; 
receiving, by the device, data identifying one or more selected technology services of the set of technology services, 
wherein the data identifying the one or more selected technology services serves as an indicator that the one or more selected technology services have been selected by [[a]]the user; 
updating, by the device, a set of scores associated with the reference architecture based on the one or more selected technology services, 
wherein a subset of the set of scores are updated to reflect one or more degrees to which one or more cloud service providers offer the one or more selected technology services; and 
providing, by the device, data identifying the set of scores that have been updated for display via the interface to allow the set of scores to be used to select a particular cloud service provider.

2. (Original) The method of claim 1, further comprising: 
providing, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to a smart device to cause the smart device and a set of attachable components of the smart device to be configured with the data identifying the set of technology services; and 
wherein receiving the data identifying the one or more selected technology services comprises: 
receiving, from the smart device and based on one or more attachable components, of the set of attachable components, being attached to the smart device, at least one of: 
the data identifying the one or more selected technology services, or 
one or more identifiers indicating which of the one or more of the attachable components were attached to the smart device.

3. (Previously Presented) The method of claim 1, further comprising: 
providing, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to a particular device supporting virtual reality (VR) or augmented reality (AR) to cause the particular device to display the data identifying the set of technology services; and 
wherein receiving the data identifying the one or more selected technology services comprises: 
receiving the data identifying the one or more selected technology services from the particular device, 
wherein the data identifying the one or more selected technology services serves as a particular indicator that the user has interacted with a virtual environment to select the one or more selected technology services.

4. (Original) The method of claim 1, wherein the set of technology services include at least one of: 
a database management service, 
an enterprise integration service, 
a user interface service, 
a machine learning service, 
a monitoring service, 
an analytics service, 
or a security service.

5. (Previously Presented) The method of claim 1, further comprising: 
determining that a subset of the set of feature scores satisfy a threshold confidence level; 
wherein identifying the recommended features associated with the set of feature scores comprises: 
identifying the recommended features associated with the subset of the set of feature scores based on determining that the subset of the set of feature scores satisfy the threshold confidence level.

6. (Currently Amended) The method of claim 1, wherein updating the set of scores comprises: 
providing data identifying the one or more selected technology services as input to a second data model to cause the second data model to output a set of service availability scores that reflect the one or more degrees to which the one or more cloud service providers offer the one or more selected technology services, 
wherein the set of service availability scores are the subset of the set of scores.

7. (Currently Amended) The method of claim 1, wherein the subset of the set of scores is a first subset; and wherein the set of scores include at least one of: 
a second subset of the set of scores that indicate degrees to which the one or more selected technology services account for the one or more selected features, or 
a third subset of the set of scores indicating one or more degrees to which the one or more selected technology services have satisfied a set of architecture requirements.

8.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, operatively coupled to the one or more memories, to:
receive, from a user device, priority data identifying one or more priorities that are relevant to a configuration of one or more applications;


provide the priority data as input to a data model to cause the data model to output a set of feature scores identifying a likelihood of 
identify recommended features, of the one or more features, based on the set of feature scores; 
provide feature data identifying the recommended features for display via an interface,
wherein the feature data identifying the recommended features includes the recommended features, of the one or more features, that are to be selected;
receive the particular feature data identifying one or more selected features that are related to the one or more priorities;
identify a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the one or more applications,
wherein the set of technology services are identified based on the one or more priorities and the one or more selected features;
include data that identifies the set of technology services as part of the reference architecture;
provide data identifying the reference architecture to be displayed via the interface of the user device;
receive data identifying one or more selected technology services, of the set of technology services;
update a set of scores associated with the reference architecture based on a result of a machine learning-driven analysis of the one or more priorities, the one or more selected features, and the one or more selected technology services,
	wherein the set of scores include at least one of:
a first subset of the set of scores indicating one or more degrees to which one or more cloud service providers offer the one or more selected technology services,
a second subset of the set of scores indicating one or more degrees to which the one or more selected technology services relate to the one or more selected features, or
a third subset of the set of scores indicating one or more degrees to which the one or more selected technology services have satisfied a set of architecture requirements; and
provide data identifying the set of scores that have been updated to be displayed via the interface of the user device.

9.	(Original) The device of claim 8, wherein the one or more processors are further to:
provide, after including the data that identifies the set of technology services as part of the reference architecture, configuration instructions to another device to allow the other device to use the configuration instructions to provide an interactive display of the set of technology services; and
wherein the one or more processors, when receiving the data identifying the one or more selected technology services, are to:
receive the data identifying the one or more selected technology services from the other device.

10.	(Original) The device of claim 8, 
wherein the one or more priorities include at least one of:
one or more priorities directed to a particular industry,
one or more priorities directed to one or more organizational processes, or
one or more priorities directed to one or more organizational concepts; and
wherein the one or more features include at least one of:
one or more features that identify tasks of the one or more organizational processes, or
one or more features that identify properties of the one or more organizational concepts.

11.	(Original) The device of claim 8, wherein the priority data identifying the one or more priorities is particular priority data; and wherein the one or more processors are further to:
receive, from the user device, data describing a problem to be addressed by the one or more applications;
analyze the data describing the problem using one or more natural language processing techniques to determine a problem type;
identify recommended priorities by referencing a data structure that associates the recommended priorities with an identifier of the problem type; and
provide priority data identifying the recommended priorities for display via the interface,
wherein the priority data identifying the recommended priorities includes the particular priority data identifying the one or more priorities.

12. (Currently Amended) The device of claim 8, wherein the one or more processors are further configured to: 
analyze the priority data using one or more natural language processing techniques to determine a feature type; 
identify the recommended features by referencing a data structure that associates the recommended features with an identifier of the feature type; and 
provide priority data identifying the recommended features for display via the interface of the user device, 
wherein the priority data identifying the recommended features includes the recommended features.

13. (Currently Amended) The device of claim 8, wherein the one or more processors, to identify the set of technology services, are to: 
provide the priority data and the particular feature data as input to a second data model to cause the second data model to output a set of relevancy scores indicating one or more degrees to which particular technology services included in a list of technology services are relevant to the one or more priorities or the one or more selected features, 
wherein the set of technology services is included in the list of technology services, 
determine that a subset of the set of relevancy scores, which are associated with the set of technology services, satisfy a threshold confidence level, and 
identify the set of technology services based on the subset of the set of relevancy scores satisfying the threshold confidence level.

14. (Currently Amended) The device of claim 8, wherein the one or more processors, to update the set of scores, are to: 
provide data identifying the one or more selected technology services as input to a second data model to cause the second data model to output a set of service availability scores that reflect the degree to which the one or more cloud service providers offer the one or more selected technology services, 
wherein the set of service availability scores are the first subset of the set of scores.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive, from a user device, priority data identifying one or more priorities that are relevant to a configuration of an application;


provide the priority data as input to a data model to cause the data model to output a set of feature scores identifying a likelihood of 
identify recommended features, of the one or more features, based on the set of feature scores; 
provide feature data identifying the recommended features for display via an interface,
wherein the feature data identifying the recommended features includes recommended features, of the one or more features, that are to be selected;
receive the particular feature data identifying one or more selected features that are related to the one or more priorities;
identify a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the application,
wherein the set of technology services are identified based on the one or more priorities and the one or more selected features;
include data that identifies the set of technology services as part of the reference architecture;
provide data identifying the reference architecture to be displayed via the interface of the user device;
provide configuration instructions to another device to allow the other device to use the configuration instructions to provide an interactive display of the set of technology services in a manner that is accessible by a user;
receive, from the other device, data identifying one or more selected technology services, of the set of technology services, that have been selected via the interactive display of the set of technology services;
update a set of scores associated with the reference architecture based on the one or more selected technology services,
wherein a subset of the set of scores are updated to reflect one or more degrees to which one or more cloud service providers offer the one or more selected technology services; and
provide data identifying the set of scores that have been updated to be displayed via the interface of the user device to allow the set of scores to be used to select a particular cloud service provider.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the other device is a smart device that includes a set of attachable components used to provide the interactive display or a particular device supporting virtual reality (VR) or augmented reality (AR) that uses a virtual environment to provide the interactive display.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the set of technology services include at least one of:
a database management service,
an enterprise integration service,
a user interface service,
a machine learning service,
a monitoring service,
an analytics service, or
a security service.

18. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to identify the set of technology services, cause the one or more processors to: 
provide the priority data and the particular feature data as input to a second data model to cause the second data model to output a set of relevancy scores indicating one or more degrees to which particular technology services included in a list of technology services are relevant to the one or more priorities and the one or more selected features, 
wherein the set of technology services is included in the list of technology services, 
determine that a subset of the set of relevancy scores, which are associated with the set of technology services, satisfy a threshold confidence level, and 
identify the set of technology services based on the subset of the set of relevancy scores satisfying the threshold confidence level.

19. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to update the set of scores, cause the one or more processors to: 
provide data identifying the one or more selected technology services as input to a second data model to cause the second data model to output a set of service availability scores that reflect the degree to which the one or more cloud service providers offer the one or more selected technology services, 
wherein the set of service availability scores are the subset of the set of scores.

20. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the subset of the set of scores is a first subset; and wherein the set of scores include at least one of: 
a second subset of the set of scores that indicate one or more degrees to which the one or more selected technology services relate to the one or more selected features, or 
a third subset of the set of scores indicating one or more degrees to which the one or more selected technology services have satisfied a set of architecture requirements.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“providing, by the device, the priority data as input to a data model to cause the data model to output a set of feature scores identifying a likelihood of one or more features being related to the one or more priorities; identifying, by the device, recommended features, of the one or more features, based on the set of feature scores; providing, by the device, feature data identifying the recommended features for display via an interface, wherein the feature data identifying the recommended features includes particular feature data identifying the recommended features of the one or more features that are to be selected by a user; receiving, by the device, the particular feature data identifying one or more selected features that are related to the one or more priorities, identifying, by the device, a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the software application, wherein the set of technology services are identified based on a machine learning-driven analysis of the one or more priorities and the one or more selected features;”

Regarding Claim 8, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“provide the priority data as input to a data model to cause the data model to output a set of feature scores identifying a likelihood of one or more features being related to the one or more priorities; identify recommended features, of the one or more features, based on the set of feature scores; provide feature data identifying the recommended features for display via an interface, wherein the feature data identifying the recommended features includes particular feature data identifying the recommended features, of the one or more features, that are to be selected; receive the particular feature data identifying one or more selected features that are related to the one or more priorities; identify a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the one or more applications, wherein the set of technology services are identified based on the one or more priorities and the one or more selected features;”

Regarding Claim 15, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“provide the priority data as input to a data model to cause the data model to output a set of feature scores identifying a likelihood of one or more features being related to the one or more priorities; identify recommended features, of the one or more features, based on the set of feature scores; provide feature data identifying the recommended features for display via an interface, wherein the feature data identifying the recommended features includes particular feature data identifying the recommended features, of the one or more features, that are to be selected; receive the particular feature data identifying one or more selected features that are related to the one or more priorities; identify a set of technology services to include in a reference architecture that is to be used to select at least one cloud service provider to support the application, wherein the set of technology services are identified based on the one or more priorities and the one or more selected features;”

These limitations, in specific combination as recited in independent claims 1, 8, and 15, define the patentability of these claims. Dependent claims 2-7, 9-14, and 16-20 are patentable for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173